— In a proceeding to validate a petition designating Manuel J. Rodriguez and John A. Engels as candidates in a primary election held on September 12, 1991, for the nomination of the Right to Life Party as its candidates for the public offices of Mayor of the City of New Rochelle and Member of the City Council of the City of New Rochelle, respectively, in the general election to be held on November 5, 1991, the appeal is from a judgment of the Supreme Court, Westchester County (Gurahian, J.), entered September 4, 1991, which, after a hearing, granted the application.
Ordered that the judgment is reversed, on the law, without costs or disbursements, the proceeding is dismissed, and the Board of Elections of the County of Westchester is directed to remove the names of Manuel J. Rodriguez and John A. Engels from the appropriate ballot of the general election to be held on November 5,1991.
The striking from the petition of the name of Anthony S. Carriero, one of the candidates for the City Council, by the Chairman of the Right to Life Party, after the petition had been signed and attested to by the subscribing witness, rendered the petition invalid as to the remaining candidates (see, Election Law § 6-134). Bracken, J. P., Harwood, Eiber and O’Brien, JJ., concur.